Order entered January 10, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01407-CV

                     CHRISTIAN CARE CENTERS, INC., Appellant

                                              V.

 REBECCA O'BANION AND JANIS L. WOOD, INDIVIDUALLY AND AS PERSONAL
 REPRESENTATIVES OF TEH ESTATE OF J.D. RICHMOND, DECEASED, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-09-12201

                                          ORDER
       We GRANT appellees/cross-appellants’ January 6, 2014 unopposed motion to extend

time to file reply to appellant’s brief and cross-appellee’s response brief. We ORDER the brief

be filed no later than January 22, 2014. No further extensions will be granted absent exigent

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE